Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 30 is indefinite because it depends on canceled claim 17.
	Claim 32 is indefinite because it depends on canceled claim 17.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

5)	Claims 15-16, 18-19, 21-24, 27-30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Cushman (US 3,107,713) in view of Reed (US 3,396,771).
	Cushman discloses a replaceable tire tread (15) comprising a road engaging portion (16) [riding surface] and a carcass (10) [tire].  Each side of the tire (10) comprises an annular lug (13).  Each side of the replaceable tire tread (15) comprises a chamber (20).  When the replaceable tire tread (15) is assembled on the tire (10), each annular lug (13) is inserted into a respective chamber (20) and forms a sealed connection [interlocked connection].  See FIGURE 1.  Cushman's tire (10) inherently has a circumference.  As can be seen from FIGURE 1, the tire (10) has a "crosswise arc" and the replaceable tire tread (15) has a width large enough to surround the crosswise arc of the tire.  The replaceable tire tread may have a silent tread design or a tread design comprising heavy snow and mud gripping lugs (col. 2 lines 57-62).  The user may readily remove the tread (15) from the inflated tire (10) and replace the same without any special tools with another tread (15) having a tread design to meet the required road or weather conditions (col. 2 lines 62-67).  As to claims 15, 22 and 24:
elongated element corresponds to replaceable tire tread (15),

tire corresponds to carcass 10, and

elongated member corresponds to elongated part of carcass (10) having annular lug (13) wherein the annular lug (13) extends along the circumference of a side of the tire (10).

With respect to "elongated member" (claims 15, 22 and 24), it is emphasized that claim 21 describes "the elongated member is integrated into a sidewall of the tyre" (emphasis added) and that claim 34 describes "the elongated members are integrated into "cooperative interlocking means selected from the group consisting of a zipper, hook and loop ... fastener, dual-lock and zip-lock" reads on Cushman's mechanical fastener comprising chamber (20) and annular lug (13) wherein, when the replaceable tire tread (15) is assembled on the tire (10), each annular lug (13) is inserted into a respective chamber (20) and forms a sealed connection [interlocked connection].  In particular, "zip-lock" reads on Cushman's disclosed structure of chamber (20) and annular lug (13).  As to claim 22, the description regarding the elongated member and the tire is directed to intended use.  As to claim 24, Cushman's elongated member comprising annular lug (13) is fastened to a side of the tire (10) because Cushman's elongated member comprising annular lug (13) is integrated into the side wall of the tire.  As to claim 24, the chamber (20) on the "element" engages the annular lug (13) on the "elongated member" to form a sealed connection (interlocked connection).  Hence, Cushman discloses the claimed invention except for the elongated element having a rectangular configuration with a length approximately commensurate with the circumference of the tire.      
	As to claims 15, 22 and 24, it would have been obvious to one of ordinary skill in the art to provide Cushman's replaceable tire tread [elongated element] as an open ring instead of a closed ring such that the replaceable tire tread [elongated element] has a rectangular configuration with a length approximately commensurate with the circumference of the tire since Reed teaches providing a detachable tread for improving snow traction of a tire with a radially extending slot 18 so that the detachable tread forms an open ring (FIGURES 1-3) to facilitate assembly of the detachable tread on a 
	As to claims 16, 18, 21, 23, 27, 29, 30 and 34, Cushman discloses two "elongated members" wherein each "elongated member" comprising annular lug (12) is integrated into a sidewall of the tire and Cushman discloses "cooperative interlocking means" comprising chamber (20) and annular lug (13) on both sides of the tire.
	As to claim 19, Cushman teaches that the replaceable tread has a road engaging portion having, for example, a tread design comprising heavy snow and mud gripping lugs (col. 2 lines 57-62).
	As to claim 28, it would have been obvious to one of ordinary skill in the art to fasten two ends of the riding surface of the replaceable tire tread (as modified by Reed) to one another in view of Reed's teaching to draw ends of an open ring replaceable tread together and fasten them together using chains 19, 20 so that the tread is frictionally secure upon the tire (col. 2 lines 16-28).
Claims 20, 25, 31-33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cushman (US 3,107,713) in view of Reed (US 3,396,771) as applied above and further in view of Bryant (US 2,158,398).
	As to claims 20, 25, 31-33 and 35, it would have been obvious to one of ordinary skill in the art to use a zipper instead of the fastener comprising chamber (20) and annular lug (13) on each side of Cushman's tire / tread since (1) Cushman's fastener comprising chamber (20) and annular lug (13) is a mechanical fastener and (2) Bryant discloses a zipper (FIGURES 1, 6, 7) as being a well known mechanical fastener in the tire art; it being noted that Cushman explicitly teaches that the vacuum sealing feature may be omitted entirely (col. 3 lines 71-72).  As to claims 20 and 31-33, "one end to be fastened between a rim and a wheel" relates to intended use and fails to require structure not disclosed by the applied prior art.
ALLOWABLE SUBJECT MATTER
7)	Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art including Cushman (US 3,107,713), Reed (US 3,396,771) and Hamilton (US 2010/0200136) fails to render obvious the method step of fastening the tire by inserting a part of the member between the tire and a rim of a wheel as set forth in claim 26 in combination with the subject matter required by method claim 24.




8)	Applicant’s arguments with respect to claims 15-16, 18-25 and 27-35 have been considered but are moot in view of the new ground of rejection and the reasons presented therein.
	Applicant argues that Cushman fails to disclose an interlocking means selected from the group consisting of zipper, hook and loop fastener, dual lock and zip lock.  However, applicant fails to present convincing argument and/or evidence explaining why chamber (20) and annular lug (13) fail to constitute a zip lock. 
9)	No claim is allowed.
10)	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021